MR. CHIEF JUSTICE HODGES
delivered the opinion of the Court.
A complaint alleging misconduct by the attorney respondent before the District Court of El Paso County was filed by the judge of that court. In the case before the district court, the respondent represented himself and others in connection with an action brought against him and others on *27a promissory note. A judgment was entered against the defendants and thereafter, the respondent was ordered to appear before a master in the district court to testify regarding his assets. He allegedly disregarded a ruling of the master to produce and to furnish certain documents to opposing counsel, and he also ignored a subsequent enforcement order of the district judge. As alleged in the disciplinary complaint, there was no justifiable cause nor excuse for the respondent’s failures on either occasion. Because of this alleged misconduct, the respondent exposed himself and his clients to contempt of court proceedings.
The citation for contempt of the district court came on for hearing before the district judge. In lieu of proceeding and punishing the respondent for contempt, the district judge in conformity with C.R.C.P. 245 reported the respondent’s misconduct to this court. The matter was referred to the Grievance Committee which conducted a hearing based upon stipulated facts.
The Grievance Committee found that the respondent had violated Disciplinary Rule 7-106(A) for his failure to comply with the order of the Master and by his subsequent disregard of a court order. The Grievance Committee recommended that the respondent be publicly censured and we concur in this recommendation.
The Grievance Committee made special note of the following fact in making its recommendation for a public censure. Prior to the filing of the disciplinary complaint in this matter, the respondent had received a letter of admonition from the Grievance Committee arising out of a violation of Disciplinary Rule 1-102(A) (4) which involved a misrepresentation to a client. In that matter, the respondent had failed to file a court action as requested by his client and misrepresented the facts to his client by indicating that an action had, in fact, been filed.
Adherence to the ethical standards set forth in the Code of Professional Responsibility is a prime requirement for all lawyers. As an officer of the court, it is even more compelling that every lawyer comply with court orders. The respondent here ignored his responsibilities without any justification whatsoever. For these serious infractions he is hereby publicly censured.
It is further ordered that the costs of these proceedings in the amount of $163.56 be, and they hereby are, assessed against the respondent and that they be paid to the Clerk of this court within ninety (90) days hereof.